Lipscomb, J.
There has been no brief filed by the plaintiff in error. From the record it appears that suit -was brought by the defendant in error against the plaintiff on a note of hand; that after answer had been filed there was a judgment for the plaintiff below, with a stay of execution — nine months. We believe that according to a sound rule of construction, we are bound to conclude that the *(446)answer bad been waived, and the judgment entered by consent, and that it is in effect a judgment by confession. No proceeding being had until after the expiration of the nine months is a strong circumstance in support of this conclusion. The judgment must be affirmed with damages.